DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Information Disclosure Statement
The information disclosure statements filed 8/25/2021, 10/8/2021, 4/11/2022 have been fully considered and are attached hereto.

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 4/11/2022 is acknowledged.
Examiner phoned Practitioner Park to solicit a species election as required by the restriction dated 1/14/2022.  Mr. Park further elected specie B drawn to Fig 3.  It was agreed that claims 1-5, 7-9, 13, 18-20 read on the elected specie.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:

A fluid interface thermally coupled to the heat pipe as in claim 1,
An air interface component thermally coupled to a first thermal interface of the heat pipe as in claim 2,
A first thermal interface of claim 3,
A second thermal interface of claim 3,

 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 8,441,789 – hereinafter, “Wu”).
With respect to claim 1, Wu teaches (In Fig 5) a system, comprising: a heat pipe (130) configured to transfer heat away from ambient air of a data center to cool the ambient air circulating in the data center to cool devices of the data center; and a fluid interface (Not shown but the interface which allows the coolant within the cooling pipeline (152) to interface with the heat pipe 130) thermally coupled to the heat pipe and configured to cool the heat pipe via a coolant fluid circulating in the data center (See Fig 5, see also Col. 4, l. 59 – Col. 5, l. 11).
With respect to claim 2, Wu further teaches that the heat pipe (130) is configured to transfer the heat away from the ambient air via an air interface component (Component or components of 134 which interface with the airflow inside the data center) thermally coupled to a first thermal interface (134) of the heat pipe.
With respect to claim 3, Wu further teaches that the heat pipe is configured to transfer the heat away from the ambient air via a first thermal interface (134) and transfer the heat to a second thermal interface (132) of the heat pipe thermally coupled to the fluid interface (See Fig 3).
With respect to claim 4, Wu further teaches that the heat transfer between the first thermal interface (134) and the second thermal interface (132) is achieved at least in part via a phase transition of a content within the heat pipe (Col. 3, ll. 25-42).
With respect to claim 7, Wu further teaches that the heat pipe (130) is configured to transfer the heat away from the ambient air as the ambient air flows from a hot aisle (Center aisle between the two racks 200) of the data center to the heat pipe and out to a cold aisle (Space between a rack 200 and the wall of the data center) of the data center (See Fig 2D).
With respect to claim 13, Wu further teaches a fan (180) configured to force the ambient air over the heat pipe.

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 2012/0227935).
With respect to claim 18, Huang teaches (In Fig 9) a system, comprising: a first heat pipe (10) configured to transfer heat away from ambient air of a data center to cool the ambient air circulating in the data center to cool devices of the data center; and a second heat pipe (20) thermally coupled to the first heat pipe and configured to release transferred heat to cool the first heat pipe (¶ 0062).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Zheng et al. (US 10,605,541 – hereinafter, “Zheng”).
With respect to claim 5, Wu teaches the limitations of claim 1 as per above but fails to specifically teach or suggest a pipeline carrying the coolant fluid warmed by the heat pipe is routed to a second heat pipe configured to cool the coolant fluid.  Zheng, however, teaches (In Fig 1) a pipeline carrying a warmed coolant fluid (28, Col. 6, ll. 53-56) which is routed to a heat pipe (12) configured to cool the coolant fluid (28, Col. 6, ll. 4-9).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zheng with that of Wu, such that the warmed coolant fluid of Wu is cooled via a second heat pipe, as taught by Zheng, since doing so would allow for the warmed coolant fluid to be cooled in a passive manner.
With respect to claims 18-19, Wu teaches (In Fig 3) a system, comprising: a first heat pipe (130) configured to transfer heat away from ambient air of a data center to cool the ambient air circulating in the data center to cool devices of the data center.  Wu further teaches that the heat from the ambient air circulating in the data center is placed into a coolant in a cooling pipeline (152) but fails to specifically teach or suggest a second heat pipe thermally coupled to the first heat pipe and configured to release transferred heat to cool the first heat pipe, the second heat pipe is configured to release the transferred heat to an outdoor airstream separate from the ambient air circulating in the data center (cl. 19).  Zheng, however, teaches (In Fig 1) a pipeline carrying a warmed coolant fluid (28, Col. 6, ll. 53-56) which is routed to a heat pipe (12) configured to cool the coolant fluid (28, Col. 6, ll. 4-9) wherein the heat pipe (12) is configured to release the transferred heat to an outdoor airstream separate from an ambient air circulating in a data center.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Zheng with that of Wu, such that the warmed coolant fluid of Wu is cooled via a second heat pipe, as taught by Zheng, and thus the first heat pipe (130) of Wu is thermally coupled to a second heat pipe which is configured to release transferred heat to cool the first heat pipe, as claimed, since doing so would allow for the warmed coolant fluid in Wu to be cooled in a passive manner.
With respect to claim 20, when Wu is modified by Chen so that a second heat pipe is inserted into the cooling pipeline to cool the liquid therein, the combination then teaches that the first heat pipe (130) and the second heat pipe are thermally coupled via a circulating coolant fluid (Liquid within 152) that interfaces with the first heat pipe to warm the coolant fluid and interfaces with the second heat pipe to cool the coolant fluid.



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Nakatani (JP 2015021633 – cited on the IDS filed 8/25/2021).
With respect to claim 8, Wu teaches the limitations of claim 1 as per above but fails to specifically teach or suggest the limitations of claim 8.  Nakatani, however, teaches (In Fig 2) placing a heat pipe heat exchanger (8) within an overhead space above a hot aisle (HA) of a data center.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakatani with that of Wu, such that the heat pipes of Wu are placed above the hot aisle of the data center, as taught by Nakatani, since doing so would place the heat pipes in a position where they are easily accessible and not directly above racks within the data center thus reducing the chance that if one or more of the heat pipes fail that they will cause damage to devices within the racks.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Jing et al. (US 10,617,040 – hereinafter, “Jing”).
With respect to claim 9, Wu teaches the limitations of claim 1 as per above and further teaches that the heat pipe (130) is configured to transfer the heat away from the ambient air as the ambient air flows from a hot aisle of the data center to the heat pipe (See Fig 2D) but fails to specifically teach or suggest that the air then flow out to an overhead plenum of the data center.  Jing, however, teaches (In Fig 5) hot air which flows from a hot aisle into a heat exchanger (11) and then out to an overhead plenum (12) of a data center.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jing with that of Wu, such that after the air flows over the heat pipe it then flows into an overhead plenum, as taught by Jing, since doing so would allow for the airflow exiting the heat pipe to be better controlled.  For example, the airflow could exit the heat pipe and enter the plenum instead of immediately being reintroduced to the top of the server rack which could provide problems with cooling components toward the bottom of the rack.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11,089,720 to Klaba et al. which teaches a heat extraction system for a computing equipment enclosure;
JP 2015021625 to Nakatani which teaches a server rack indoor system including heat pipes (4’, 5’) to cool server racks in a data center;
JP 2011220633 to Cabusao et al. which teaches a cooling device including a heat pipe (5) which is used to cool a data center racks;
US 7,907,395 to Weber et al. which teaches a heat removal system for computer rooms;
US 7,903,404 to Tozer et al. which teaches data center cooling using a heat pipe;
US 7,505,269 to Cosley et al. which teaches a thermal energy storage transfer system including the use of a heat pipe (38); and
US 2003/0094266 to Fritsch which teaches a cabinet which uses heat pipes (132) to cool an interior airflow of the cabinet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835